Title: To James Madison from the Agricultural Society of Albemarle, [4 November] 1817
From: Agricultural Society of Albemarle
To: Madison, James


[4 November 1817]
Extract from the proceedings of the AGRICULTURAL SOCIETY of Albemarle.



October 7th, 1817.
Resolved, That Messrs. Thomas M. Randolph, John H. Cocke, Joseph C. Cabell, David Watson and James Barbour, be a committee, whose duty it shall be to consider of, prepare and report to a meeting to be called for that purpose, the plans or methods of proceeding, best calculated in their estimation for the attainment of the objects of the Society.




November 4th, 1817.
The Committee appointed at the last meeting of the Society, for the purpose of considering of, preparing and reporting the plans or methods of proceeding best calculated for the attainment of the objects which the Society have in view, submitted a partial report, and asked to be indulged with further time for the complete fulfilment of the duties assigned them.
The said report having been read and adopted—
Resolved, That the functions of the said Committee be continued, and they are hereby charged with the duty of preparing and making a supplemental report to the Society at its next regular meeting in the Spring.
Resolved, That the Secretary be, and he is hereby authorised and required to forward to every member of the Society a copy of the said report.
P. Minor, Sec’ry.



REPORT, &c.
The Committee appointed at the last meeting of the Society, for the purpose of considering of, preparing and reporting the plans or methods of proceeding, which in their estimation may be best calculated for the attainment of the objects of the institution, have given to the subject all the consideration, which the short interval of time, and their other indispensable duties, during a busy season of the year would admit. They have found it impossible to prepare a plan as mature and comprehensive as they could desire: they have, however, agreed upon the following sketch, which they respectfully submit, and they ask to be indulged with further time, till the regular meeting in the Spring, for the purpose of making a supplemental report.
It is recommended—
That each member of the Society be required to make a report of his own practices in Agriculture and Rural Economy, together with that which is pursued on the three or four nearest farms to his own residence, under the heads prescribed in the subjoined Formula, to be submitted to the Society at its next regular meeting.
Heads. Answers.
Rotation of Crops. {
Average produce of each crop per acre. {
Number of acres under the course of cropping. {
Quantity of land cleared yearly. {
If any, what proportion of worn-out land. {
Number of Hands, Horses and Oxen employed. {
Quantity and description of manure carried out yearly. {

Quantity of Plaister used — at what rate — and with what effect. {
General description of the soil of the Farm {
Number and description of Labour-Saving Machines. {
Number and description of wheel-carriages used in the operations of Husbandry. {
Number of Cattle, Sheep and Hogs. {
How raised in summer and kept in Winter. {
A faithful report by every member of the Society upon the foregoing subjects, will embody a mass of information that will nearly comprize “every good practice which has occurred to the mind of any cultivator within the district of the Society for imitation,” and most “of the bad ones for avoidance.”
It is believed that former attempts to establish Agricultural Societies in this State have failed, not from a deficiency of useful subjects to occupy their attention, or valuable information, for which they form the proper channel of communication to the public, but from the indefinite nature of the duties devolving upon their members. Each have waited for others to make communications, and finally they have but again exemplified, “that, what is every body’s business is no body’s business.” We shall guard against this course of failure by giving immediate employment, and stipulated duties to every member of the Society. It is presumed that this arrangement will not in any degree prevent members from making other communications of such information as they may deem useful or important.

